         Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 1 of 19




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
PETER B. MAPES,                      )
                                     )
       Plaintiff,                    )
                                     )
               v.                    )
                                     )   Civ. A. No. 20-0223 (JEB)
SENATOR JACK REED,                   )
RICHARD CODY, Chairman,              )
National Commission on Military      )
Aviation Safety                      )
                                     )
       Defendants.                   )
____________________________________)


                          REPLY IN SUPPORT OF DEFENDANT
                        CHAIRMAN CODY’S MOTION TO DISMISS

       This Court should grant the Commission’s motion to dismiss. Rather than defending the

claims stated in his Complaint, Plaintiff instead seeks to substitute new, unpled claims in his

opposition. Indeed, Plaintiff fails to offer any viable arguments to refute the Commission’s

multiple grounds for dismissal.

                                        INTRODUCTION

       Plaintiff is a federal employee who lost his job and seeks redress, but does so in an

improper forum and with an insufficient complaint. His claims to the contrary are unavailing.

       First, despite bearing the burden, Plaintiff fails to adequately explain why this Court has

jurisdiction in light of the Civil Service Reform Act (“CSRA”). Instead, Plaintiff erroneously

posits that he was not in the civil service (without providing an alternate explanation), cites

inapplicable statutes, and ignores relevant precedent.




                                                  1
         Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 2 of 19




       Second, rather than defending it, Plaintiff abandons his statutory claim that the National

Defense Authorization Act for Fiscal Year 2019 (“NDAA”) prohibited his removal. See Pub. L.

No. 115-232, § 1087, 132 Stat. 1636, 1992-96 (2018). Plaintiff now claims that his removal

violated the separation of powers doctrine instead of the NDAA. This Court need not address

this new, unpled claim. But even with indulgence, this unpled claim fails.

       Third, Plaintiff still has not properly pled a due process claim. Among other infirmities,

Plaintiff has yet to allege what process he was wrongfully denied. His attempts to defend this

claim only magnify – rather than minimize – its fatal flaws.

       Fourth, Plaintiff concedes his status as a reemployed annuitant under 5 U.S.C. § 3323.

On this basis alone, this Court can and should grant summary judgment.

       Finally, having submitted money claims in excess of this Court’s jurisdictional ceiling,

Plaintiff proposes inapt remedies, none of which satisfy his burden to establish jurisdiction.

                                           ARGUMENT

I.     This Court Lacks Subject-Matter Jurisdiction, As Plaintiff’s Suit Is Precluded By
       The Civil Service Reform Act (CSRA)

       As Plaintiff correctly states, it is his burden to establish this Court’s jurisdiction over his

employment claim. See Plaintiff’s Opposition to Chairman Cody’s Motion to Dismiss, ECF No.

16, at 2 [“Pl.’s Opp. to Chairman Cody’s MTD”]. To meet his burden, Plaintiff asserts that: (1)

he was not in the civil service; (2) he was not in the excepted service; (3) the CSRA did not

cover his removal; and (4) this Court has jurisdiction under the Administrative Procedure Act.

Id. at 4-8. Each of these is clearly wrong.

       A.      Plaintiff Was A Civil Servant

       First, Plaintiff claims that he was “not a Civil Service employee” and “not appointed in

the civil service.” Id. at 4, 5. The CSRA, however, defines the “civil service” as “all appointive


                                                  2
         Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 3 of 19




positions in the executive, judicial, and legislative branches of the Government of the United

States, except positions in the uniformed services.” 5 U.S.C. § 2101(1) (emphasis added). In his

opposition, Plaintiff admits he “is an executive branch employee” who was appointed into his

position. Pl.’s Opp. to Chairman Cody’s MTD, ECF No. 16, at 1, 10. Therefore, by his own

admission, Plaintiff fell within the “civil service.”

       B.      Plaintiff Was A Member Of The Excepted Service

       Second, Plaintiff argues that he was not a member of the excepted service. Id. at 5-6.

Again, the CSRA contradicts his argument: “For the purpose of this title, the ‘excepted service’

consists of those civil service positions which are not in the competitive service or the Senior

Executive Service.” 5 U.S.C. § 2103. Thus, Plaintiff must be in the excepted service.

       To support his contrary argument, Plaintiff badly misconstrues 5 U.S.C. § 3161(b). Pl.’s

Opp. to Chairman Cody’s MTD, ECF No. 16, at 5-6. Subsection (b) has two relevant

paragraphs. The first states that the head of a temporary organization (such as the Commission)

may appoint employees. 5 U.S.C. § 3161(b)(1). The other states that members of temporary

organizations are in the excepted service. 5 U.S.C. § 3161(b)(3). In interpreting these sections,

Plaintiff argues that only employees appointed by the head of the agency under paragraph (1) are

in the excepted service under paragraph (3).

       This interpretation is deeply flawed – the paragraphs are not conjunctive, each paragraph

is a stand-alone sentence, and there is no textual support that paragraph (3) only applies to

employees appointed under paragraph (1). Furthermore, this interpretation contradicts both the

definition of “excepted service” in 5 U.S.C. § 2103, and the clear explanation in 5 U.S.C. §




                                                   3
          Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 4 of 19




3161(b)(3) that “[t]he positions of employment in a temporary organization are in the excepted

service of the civil service.” 1




1
 Notably, while Plaintiff admits he was a federal employee, he never tells this Court what type
of employee he was, nor what rules and procedures supposedly governed his employment. Pl.’s
Opp. to Chairman Cody’s MTD, ECF No. 16, at 5, 7, 9-10.

                                               4
         Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 5 of 19




        C.     The CSRA Covers Plaintiff’s Removal

        Without addressing or distinguishing settled precedent, Plaintiff next argues that his

removal is not subject to the CSRA. Pl.’s Opp. to Chairman Cody’s MTD, ECF No. 16, at 6-8.

As stated in the Commission’s motion to dismiss, “the CSRA provides ‘a comprehensive system

for reviewing personnel action taken against federal employees.’” Defendant Chairman Cody’s

Motion to Dismiss or, in the Alternative, for Summary Judgment, ECF No. 13, at 10 [“Def.

Chairman Cody’s MTD”] (quoting United States v. Fausto, 484 U.S. 439, 455 (1988)).

Reviewable actions include “removal, suspension for more than 14 days, reduction in grade or

pay, or furlough for 30 days or less.” Elgin v. Department of the Treasury, 567 U.S. 1, 5-6

(2012) (citing 5 U.S.C. § 7512).

        To support his argument, Plaintiff cites two cases involving actions other than removal.

Pl.’s Opp. to Chairman Cody’s MTD, ECF No. 16, at 6. While Plaintiff is correct that the CSRA

does not cover every adverse action against a federal employee, id., it does cover removal. See 5

U.S.C. § 7512 (“Actions Covered”) (stating without qualification that “[t]his subchapter applies

to – removal . . .”). Furthermore, “[w]hen Congress intends to preserve remedies for federal

employees outside the CSRA, ‘it does so expressly.’” AFGE v. Secretary of the Air Force, 841

F. Supp. 2d 233, 237 (D.D.C. 2012) (quoting Nyunt v. Chairman, Broadcasting Bd. of

Governors, 589 F.3d 445, 448 (D.C. Cir. 2009), aff’d, 716 F.3d 633 (D.C. Cir. 2013). Plaintiff

points to no express statutory provision that permits him to challenge his removal outside the

CSRA.

        Plaintiff separately claims that “[b]ecause the CSRA does not, by its terms, cover the

attempted removal of an Executive Branch employee by someone not within an Executive

branch agency, and therefore has no authority to do so, [he] is entitled to judicial review . . .”



                                                  5
          Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 6 of 19




Pl.’s Opp. to Chairman Cody’s MTD, ECF No. 16, at 7. However, as this Court recently stated,

it is well settled that the CSRA is expansive, comprehensive, and covers all manner of legal

arguments, including constitutional claims. deLeon v. Wilkie, 2020 U.S. Dist. LEXIS 5908, *9-

10 (D.D.C. 2020). 2

         D.     The Administrative Procedure Act (APA) Does Not Confer Jurisdiction Here

         Finally, Plaintiff mistakenly claims that “[he] is entitled to judicial review in accordance

with 5 U.S.C. [§§] 705 and 706.” Pl.’s Opp. to Chairman Cody’s MTD, ECF No. 16, at 7. By

their plain language, §§ 705, 706 do not confer jurisdiction as Plaintiff suggests. While Section

702 of the APA could be read to allow judicial review over the Commission’s actions, this

Circuit has repeatedly rejected using the APA to circumvent CSRA preclusion. “We have long

held that federal employees may not use the Administrative Procedure Act to challenge agency

employment actions.” Filebark v. Dep’t of Transportation, 555 F.3d 1009, 1010 (D.C. Cir.

2009).

         In sum, the Commission made a detailed argument as to why this Court lacks jurisdiction,

including citing multiple statutes and precedent from this Court, the D.C. Circuit, and the

Supreme Court. Plaintiff, who carries the burden to establish jurisdiction, responded by citing

inapplicable statutes and ignoring binding precedent. As Plaintiff failed to identify any basis that

allows him to circumvent the CSRA, this Court should dismiss his lawsuit.




2
  Indeed, like Plaintiff, Elgin argued that he was not subject to the CSRA because his claim
involved a constitutional issue that was not covered by the CSRA. Elgin, 567 U.S. at 13. The
Court rejected this argument and found “[t]he purpose of the CSRA also supports our conclusion
that the statutory review scheme is exclusive, even for employees who bring constitutional
challenges to federal statutes.” Id. (emphasis added). In any case, no such constitutional claim
was properly pled here. See infra Sections II and III.

                                                   6
            Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 7 of 19




II.    Plaintiff Fails To State A Claim, As His Removal Did Not Violate NDAA § 1087

       A.       Plaintiff Abandoned His Statutory-Based Claim Regarding His Removal

       In his complaint, Plaintiff repeatedly asserted that his removal violated NDAA § 1087.

Compl. ¶¶ 1, 11, 13, 21-28. However, in responding to the motion to dismiss, Plaintiff does not

defend this statutory claim and instead asserts an unpled constitutional claim. Pl.’s Opp. to

Chairman Cody’s MTD, ECF No. 16, at 8-11. Plaintiff abandoning this claim in response to the

motion to dismiss is a powerful concession that it cannot bear the weight placed upon it. 3

       Federal Rule of Civil Procedure 8(a)(2) only requires that a complaint contain a “short

and plain statement of the claim showing that the pleader is entitled to relief,” but it must still

“give fair notice of the claim being asserted so as to permit the adverse party the opportunity to

file a responsive answer, prepare an adequate defense and determine whether the doctrine of res

judicata is applicable.” Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977) (citations

omitted).

       Here, Plaintiff’s Complaint, “brought to enforce the provisions of [the NDAA],” asserts

two claims: (1) that he was “illegally removed” from the Commission, and (2) that he was “never

provided due process” before removal. Compl. at Intro. Had Plaintiff failed to include the

reason his removal was “illegal,” he would have failed to state a claim. See, e.g., Pyne v. District

of Columbia, 298 F. Supp. 2d. 7, 12 (D.D.C. 2002) (dismissing claims because plaintiff failed to

identify the specific law or statute her claims were based upon). But Plaintiff did specify the law

that was allegedly violated for this claim: NDAA § 1087. Compl. ¶¶ 1, 11, 13, 21-28. Plaintiff




3
  Also, Plaintiff’s standard of review section exclusively cites cases that predate the Supreme
Court’s seminal decisions in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009). Pl.’s Opp. to Chairman Cody’s MTD, ECF No. 16, at 3-4.


                                                  7
         Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 8 of 19




did not assert, at any point in his complaint, that Senator Reed was constitutionally barred from

removing him. 4

       In his complaint, Plaintiff even framed the key question as “whether a person with the

power of appointment can remove an appointee absent any statutory authority to do so.” Id. ¶

24. (emphasis added). He also cited two cases “for the proposition that an appointee . . . can

only be removed based on the removal tenants of a statute, not simply based on the whim of the

appointing official.” Id. ¶ 26 (emphasis added). Plaintiff argued that the logic of these cases,

which addressed the President’s removal power, were “equally applicable to the appointing

power of any government official.” Id.

       Plaintiff’s complaint further asserted that, under NDAA § 1087, “only malfeasance or

misfeasance would form the basis of removal.” Id. ¶ 27. The complaint added, “If a

Commissioner feels his or her continued participation on the Commission depends on the

pleasure of an appointing official . . . then neither the Commissioner nor the Commission can

fully serve their valuable purpose.” Id. ¶ 28. Simply put, at every juncture, Plaintiff asserted a

statutory-based claim that the appointing official was required to find “malfeasance or

misfeasance” before removal.

       In its motion to dismiss under Rule 12(b)(6), the Commission described why Plaintiff’s

claim is fatally flawed. See Def. Chairman Cody’s MTD, ECF No. 13, at 12-18. This included

explaining that Plaintiff misinterpreted the cited cases, failed to account for his employee status,


4
  That Senator Reed, on the other hand, raised a defense to Plaintiff’s prayer for reinstatement
(Compl. ¶ 29) – of which the separation of powers doctrine was a component – is entirely
independent of any affirmative claim that Plaintiff’s complaint failed to raise. See Memorandum
of Points and Authorities in Support of Defendant Senator Jack Reed’s Motion to Dismiss, ECF
No. 12, at 14-16; Def. Chairman Cody’s MTD, ECF No. 13, at 23 n.10. Neither the assertion of
the Senator’s defense nor the Commission’s acknowledgement of it presaged the abandonment
of Plaintiff’s statutory removal claim nor signaled its replacement by a new constitutional claim
raising a very different form of separation of powers issue.

                                                  8
         Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 9 of 19




and ignored the general rule that when a statute is silent on removal, the power of removal is

incident to the power of appointment. Id. The Commission also noted that Plaintiff failed to

identify anything in the statute – in either text or history – that limited Senator Reed’s removal

authority. Id. at 12-13.

        Having drawn out the arguments and authorities set against him, Plaintiff now abandons

his initial claim and invokes the Constitution’s separation of powers to attack his removal. Not

only is this significant pivot incorrect, it is unpled. And beyond unpled, it was unimplied. The

demonstrable lack of fair notice which accompanies this radical shift should not be indulged. In

this Circuit, a “[p]laintiff who is represented by counsel may not amend her pleadings through

her opposition.” Xingru Li v. DC, 265 F Supp. 3d 91, 1001 (D.D.C. 2017) (dismissing

complaint). See also Middlebrooks v. Godwin Corp., 722 F. Supp. 2d 82, 87 n.4 (D.D.C. 2010)

(“[P]laintiff may not amend her complaint by the briefs in opposition to a motion to dismiss.”);

Konah v. District of Colombia, 815 F. Supp. 2d 61, 71 (D.D.C. 2011) (because motion to dismiss

tests sufficiency from the complaint’s, not opposition’s, four corners, amendment opposition

briefing forbidden).

        Furthermore, this belated switch caused Plaintiff’s opposition to raise arguments that are

not responsive to the Commission’s motion to dismiss, nor consistent with his own complaint.

This Court should view Plaintiff’s failure to defend his statutory claim as a concession that it

should be dismissed. See, e.g., Singh v. District. of Columbia, 55 F. Supp. 3d 55, 66 (D.D.C.

2014) (“The rule in this circuit is clear that when a plaintiff fails to respond to an issue raised in a

dispositive motion, the Court may treat that argument as conceded.”); Iweala v. Operational

Techs. Servs., Inc., 634 F. Supp. 2d 73, 80-81 (D.D.C. 2009).




                                                   9
        Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 10 of 19




       B.      Senator Reed’s Actions Were Not Unconstitutional

       Plaintiff cites two cases for the proposition that his removal violated the Constitution’s

separation of powers doctrine: Bowsher v. Synar, 478 U.S. 714 (1986), and PHH Corp v.

Consumer Financial Protection Bureau, 881 F.3d 75 (D.C. Cir. 2018). Pl.’s Opp. to Chairman

Cody’s MTD, ECF No. 16, at 9-10. For the reasons described above, this Court need not address

this unpled claim. However, should this Court reach this claim, it is meritless. 5

       As outlined below, Plaintiff misinterprets these cases and fails to grasp the broader and

adverse implications of his argument, as the alleged issue with his removal would have

precluded his appointment. Simply put, if Plaintiff’s removal violated separation of powers, then

his appointment did as well. Therefore, even if Plaintiff is correct regarding separation of

powers (and he is not), the remedy for an unlawful appointment is not reinstatement.

               1.      Bowsher Does Not Support Plaintiff’s Unpled Claim

       First, Bowsher does not support Plaintiff’s argument that his removal violated separation

of powers, particularly when overlaid against Buckley v. Valeo, 424 U.S. 1 (1976). In Bowsher,

the Court explained that “Congress cannot reserve for itself the power of removal of an officer

charged with the execution of the laws except by impeachment.” 478 U.S. at 726 (emphasis

added). Put differently, Congress may not grant itself removal power over an officer “entrusted


5
  In light of what has already been a substantial pivot by Plaintiff that considerably multiplied the
proceeding, the Commission finds itself on the horns of dilemma: pitting its legitimate right to
stand on its good faith response to the only Complaint on file and, among other things, avoid an
expansion of the expense and scope of the lawsuit against a self-protective interest that both
demonstrates respect for the Court’s time and resources and eliminates any possibility of waiver
or concession as to any newly-minted facts, claims or theories being implied. For the most part,
the Commission has attempted to respond both technically and substantively to all but the most
remotely implied claims and arguments. The purpose of this margin note is to offer to submit
supplemental briefing on any “new” matter that is permitted to proceed and for which a deeper
analysis would be of assistance to the Court or, as a matter of fairness, would provide reasonable
assurance of the Commission’s right to be heard and not be penalized if the Commission’s filings
are seen with the benefit of hindsight out of alignment with Plaintiff’s claims.

                                                 10
        Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 11 of 19




with executive powers.” Id. at 732. After concluding the Comptroller General was an officer

who exercised such powers, the Court found that any attempt by Congress to retain removal

authority represented an impermissible “intrusion” into executive functions. Id. at 734.

       Buckley serves as the opposite bookend to Bowsher. While Bowsher focused on removal,

Buckley addressed, in part, whether Congress could appoint members of the Federal Election

Commission. 424 U.S. at 124-137. After concluding that Federal Election Commissioners are

“officers” whose appointments by Congress violated the Appointments Clause, the Court

considered “which, if any, of [the Commission’s] powers” could still be exercised. Id. at 137-

141.

        The Court concluded that because the Commission’s powers were “essentially of an

investigative and informative nature, falling in the same general category as those powers which

Congress might delegate to one of its own committees, there can be no question that the

Commission as presently constituted may exercise them.” Id. at 137. Such appointees may

“properly perform duties only in aid of those functions that Congress may carry out by itself, or

in an area sufficiently removed from the administration and enforcement of the public law as to

permit their being performed by persons not ‘Officers of the United States.’” Id. at 139.

       In other words, resolving a separation of powers question turns on what powers the

commissioners exercised, not the branch to which they were titularly assigned. See Bowsher,

478 U.S. at 726-34; cf. Dep’t of Transportation v. Ass’n of American Railroads, 575 U.S. 43, 51

(2015) (“Congressional pronouncements . . . are not dispositive of [an entity]’s status as a

governmental entity for purposes of separation of powers analysis under the Constitution.”).

Thus, Bowsher and Buckley, together, stand for the straightforward proposition that Congress

may not appoint or remove an officer exercising executive power. As such, the Constitution



                                                11
        Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 12 of 19




provides “a self-executing safeguard against the encroachment or aggrandizement of one branch

at the expense of the other,” Buckley, 424 U.S. at 122, and avoids the potential “dange[r] of

congressional usurpation of Executive Branch functions.” Bowsher, 478 U.S. at 727; see also

Morrison v. Olson, 487 U.S. 654, 693-97 (1988); Mistretta v. United States, 488 U.S. 361, 411

n.35 (1989).

       Such concerns are absent here. The Commission is not exercising executive powers, but

rather is tasked with writing a non-binding report to the President and congressional defense

committees. See NDAA, § 1087(h)(2). The Commission may not issue regulations, execute

laws, or hear cases. The Commission’s advisory report, given to two separate branches, does not

raise concerns of “encroachment or aggrandizement,” nor pose the risk of “congressional

usurpation.” Buckley, 424 U.S. at 122; Bowsher, 478 U.S. at 727. If anything, the NDAA adopts

as its model those exact functions approved in Buckley. The Commission’s tasks are

“investigative and informative” and “sufficiently removed from the administration and

enforcement of the public law as to permit their being performed by persons not ‘Officers of the

United States.’” 424 U.S. at 137, 139.

       Plaintiff has conceded that he is a “mere employee” and not an Officer of the United

States. Pl.’s Opp. to Chairman Cody’s MTD, ECF No. 16, at 10. Consequently, the concerns

identified in Bowsher and Buckley are even further removed from this case. Had the implication

of Plaintiff’s reference to Bowsher been accurate, he would have been an official wielding

executive power who could not have been lawfully appointed by Senator Reed under Buckley.

However, instead of creating such constitutional issues, the NDAA clearly avoided them by

limiting the functions of the Commissioners to remaining “investigative and informative.” 6


6
 The Supreme Court’s observations in Mistretta confirm as much. The Court stated its
“paramount concern in Bowsher” involved Congress “accreting to itself the power to control the

                                                12
        Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 13 of 19




Buckley, 424 U.S. at 137. And, if the NDAA was somehow “susceptible of two constructions,

by one of which grave and doubtful constitutional questions arise and by the other of which such

questions are avoided, [this Court’s] duty is to adopt the latter.” Harris v. United States, 536

U.S. 545, 555, 122 S. Ct. 2406, 2413 (2002) (citation omitted).

       In sum, there can be no violation of separation of powers where, as here, the Commission

wields no power, and certainly wields none of the powers exclusively vested in officers of the

Executive Branch.

               2.      PHH Corp Does Not Support Plaintiff’s Unpled Claim

       PHH Corp is similarly unhelpful to Plaintiff’s argument. As Plaintiff concedes, PHH

Corp involves an express for-cause limitation on the President’s removal of an officer. Pl.’s

Opp. to Chairman Cody’s MTD, ECF No. 16, at 9-10. That said, even the case’s limited

language regarding Congressional removals undercuts Plaintiff’s position. PHH Corp merely

highlights that “the culprit violating the separation of powers in Bowsher was Congress’s

aggrandizement of its own control over executive officers.” 881 F.3d at 88. Plainly, such

“aggrandizement” is absent here. 7

       Summing up: Plaintiff’s unpled claim should be ignored; but even if not, it should be

deemed meritless. Neither Bowsher nor PHH Corp supports Plaintiff’s conclusory and sweeping

assertion that his removal by Senator Reed violated separation of powers. And if Plaintiff’s



functions of another Branch.” 488 U.S. at 411 n.35. “To permit Congress to remove an officer
performing executive functions . . . would, in essence, give Congress veto power over executive
action.” Id. (emphasis added). The Court also clarified that “[n]othing in Bowsher . . . suggests
that one Branch may never exercise removal power, however limited, over members of another
Branch.” Id.
7
  The Commission notes that the Supreme Court is currently considering a similar issue to PHH
Corp in CFPB v. Seila Law LLC, 923 F.3d 680 (9th Cir. 2019), cert. granted, 140 S. Ct. 427, 205
L. Ed. 2d 244 (2019).


                                                 13
          Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 14 of 19




removal did somehow violate separation of powers, then his appointment did as well, and the

remedy for an unconstitutional appointment is not reinstatement. Under no scenario is Plaintiff

entitled to relief. 8

III.    Plaintiff Fails To State A Due Process Claim

        A.       Plaintiff Has Yet To Properly Allege A Lack Of Process

        The Commission’s motion to dismiss highlighted that Plaintiff failed to allege facts to

support his due process claim. See Def. Chairman Cody’s MTD, ECF No. 13, at 18-20. In

response, Plaintiff asserts he “made a due process claim” because “[t]he process by which he was

removed was not legal.” See Pl.’s Opp. to Chairman Cody’s MTD, ECF No. 16, at 12-13. This

is insufficient, on multiple grounds.

        First, Plaintiff stated there were “two aspects” to his complaint: “illegal removal” and a

lack of “due process.” Compl. at Intro. Plaintiff now concedes these two claims are, in fact, the

same. Pl.’s Opp. to Chairman Cody’s MTD, ECF No. 16, at 12-13. The alleged lack of due

process was the alleged illegal removal.

        Second, as Plaintiff did not substantively respond to the motion, this Court should treat

the issue as conceded. See, e.g., Singh, 55 F. Supp. 3d at 66 (“The rule in this circuit is clear that

when a plaintiff fails to respond to an issue raised in a dispositive motion, the Court may treat

that argument as conceded.”); Iweala, 634 F. Supp. 2d at 80-81.

        Finally, as noted in the Commission’s motion to dismiss, the language of the complaint

remains insufficient to state a proper claim. Def. Chairman Cody’s MTD, ECF No. 13, at 18-20;



8
  One final, practical matter: Even assuming that Senator Reed could lawfully appoint Plaintiff
but then not remove him, the removal authority must reside somewhere. To this extent,
President Trump’s concurrence in the decision to remove Plaintiff from the Commission would
render any infirmity in the removal harmless. Exhibit E of Enclosure 1 to Def. Chairman Cody’s
MTD, ECF No. 13-1.

                                                 14
         Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 15 of 19




see Koch v. White, 967 F. Supp. 2d 326, 334-35 (D.D.C. 2013) (“To state a procedural due

process claim, a complaint must suggest what sort of process is due.”) (citations and internal

quotation marks omitted); Elkins v. District of Columbia, 690 F.3d 554, 561 (D.C. Cir. 2012).

        B.      Plaintiff’s Unpled Claim For Reputational Damage Fails

        For the first time in his Opposition, Plaintiff asserts an unpled claim related to “a

protected interest in his reputation.” Pl.’s Opp. to Chairman Cody’s MTD, ECF No. 16, at 12.

This eleventh-hour effort is too little, too late to count. In this Circuit, a plaintiff may avail

himself of two legal theories to establish a reputation-based due-process violation: “reputation

plus” and “stigma plus.” Jefferson v. Harris, 285 F. Supp. 3d 173, 182 (D.D.C. 2018). Here,

however, Plaintiff’s complaint does not contain a reputational claim of any type, nor the facts to

support such a claim. Thus, this Court should disregard Plaintiff’s unpled claim regarding a

reputational interest.

IV.     As A Reemployed Annuitant, Plaintiff Served At The Will Of Senator Reed

        This Court can also grant summary judgment because of Plaintiff’s status as a

reemployed annuitant. See 5 U.S.C. § 3323(b)(1) (stating that reemployed annuitants, with one

inapplicable exception and “notwithstanding other statutes,” serve “at the will of the appointing

authority.”) (emphasis added). While conceding this status, Plaintiff asserts it is “immaterial.”

Plaintiff’s Cross Motion for Summary Judgment, ECF No. 19, at 3 [“Pl.’s Cross Mot. for S.J.”].

On the contrary, it is fatal to his complaint.

        First, as outlined in the Commission’s motion to dismiss, the Federal Circuit has

consistently applied the plain language of § 3323(b)(1) to hold that reemployed annuitants are

removable at will. Def. Chairman Cody’s MTD, ECF No. 13, at 21 (citing Terrill v. Merit Sys.

Prot. Bd., 610 Fed. Appx. 982, 983-84 (Fed. Cir. 2015) (per curiam); Vesser v. Office of



                                                   15
        Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 16 of 19




Personnel Management, 29 F.3d 600 (Fed. Cir. 1994); Delalat v. Dep’t of the Air Force, 557

F.3d 1342, 1345 (Fed. Cir. 2009)). Plaintiff cites no contrary authority.

       Second, the plain language of § 3323(b)(1) should be viewed in its legislative context.

As the Sixth Circuit has explained, “[f]rom 1926 to 1948, annuitants were absolutely barred from

reemployment. In 1948, the bar was qualified to permit reemployment under restrictive

circumstances.” Davis v. Devine, 736 F.2d 1108, 1112 n.2 (6th Cir. 1984). Essentially, “[p]rior

to the passage of the at-will provision of § 3323 in 1956, civil service annuitants were generally

barred from federal reemployment after age 60.” Id. at 1111 n.1. Put another way, since 1926,

the law has restricted or conditioned the reemployment options for annuitants. The plain

language of § 3323(b)(1) supports this balance – it increases reemployment options for

annuitants, but only on an “at will” basis.

       Third, although Plaintiff could have waived his annuity, he did not. In Vesser, the court

stated, “Once Mr. Vesser waives his annuity, he will no longer be receiving an annuity. By the

very words of the statute then, he will no longer fall within § 3323(b)(1) which explicitly and

unambiguously recites that an annuitant . . . serves at the will of the appointing authority.” 29

F.3d at 604. By contrast, in this case, Plaintiff continued receiving his annuity, even after being

informed of his “at will” status. See Exhibit I of Enclosure 1 to Def. Chairman Cody’s MTD,

ECF No. 13-1. This Court should reject Plaintiff’s attempt to keep both his employment and

annuity, but then avoid the “explicit[] and unambiguous[]” effects. 29 F.3d at 604.

       Fourth, Plaintiff’s argument that his status was immaterial is rejected by Davis, the only

reemployed annuitant case he cites. Pl.’s Cross Mot. for S.J., ECF No. 19, at 6-7. Davis, an

annuitant, was rejected from certification as an administrative law judge because he could not




                                                 16
         Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 17 of 19




simultaneously be an “at will” reemployed annuitant and an administrative law judge with “for

cause” protections. 9 736 F.2d at 1110-11.

       In challenging his rejection, Davis argued the “at will” provision should bend to the “for

cause” language of the other statute. Id. at 1112. The court concluded otherwise, stating

“Davis’s attempt to . . . obviate the § 3323(b) limitation itself, is a perversion of the limited

reemployment rights granted annuitants. Accession to Davis’s argument would be an

unwarranted judicial expansion of an intentionally restricted congressional enactment.” Id. at

1113. The same logic applies here. Plaintiff, like Davis, makes policy arguments in an attempt

to convince the Court to avoid the plain meaning of § 3323(b). Such arguments were rejected in

Davis, and should be similarly rejected here. Notably, Plaintiff seeks an even greater form of

“judicial expansion” than was rejected in Davis. Pl.’s Cross Mot. for S.J., ECF No. 19, at 7.

       Finally, and relatedly, even if Plaintiff is correct regarding his separation of powers

argument (which he is not), it would have barred his original appointment. Id. at 3-6. As a

reemployed annuitant, Plaintiff could only serve at the will of his appointing authority. If this

condition precedent cannot apply, because of separation of powers or any other reason, then the

statute prohibits Plaintiff’s appointment in the first place. This interpretation – that Plaintiff

cannot be appointed by someone who cannot remove him “at will” – was the approach taken by

the Sixth Circuit. Davis, 736 F.2d at 1110-13.

       In sum, to the extent this Court finds that it has jurisdiction and that Plaintiff stated a

proper claim, this Court should grant summary judgment. Simply put, Plaintiff is exactly what




9
 When Davis was decided, § 3323(b) did not contain an exception for administrative law judges.
Congress amended the statute to create the current exception for such judges in 1984. The
exclusive exception for administrative law judges leaves no doubt that no other annuitants may
be excused from the “at will” employee status.

                                                  17
         Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 18 of 19




OPM said he was – a “reemployed annuitant” who “serve[d] at the will of the appointing official,

per 5 U.S.C. 3323.” Exhibit I of Enclosure 1 to Def. Chairman Cody’s MTD, ECF No. 13-1.

V.      Plaintiff’s Claim Under The Little Tucker Act Should Be Dismissed

        The Commission submitted substantiating evidence and moved to dismiss Plaintiff’s pay

claim for lack of jurisdiction under the Little Tucker Act. Def. Chairman Cody’s MTD, ECF No.

13, at 21-22. Plaintiff did not contest this evidence, and this Court should treat the facts as

conceded. See e.g., Rocha v. Brown & Gould, LLP, 101 F. Supp. 3d 52, 61 n.5 (D.D.C. 2015).

For this issue, while Plaintiff impliedly recognizes the problem, he proposes inapt or inaccurate

remedies, none of which satisfy his burden to establish jurisdiction.

        First, Plaintiff argues that once the $10,000 jurisdictional limit under the Little Tucker

Act is exceeded, the case should be transferred to the Court of Claims. Pl.’s Cross Mot. for S.J.,

ECF No. 19, at 7. It is true this Court “must” transfer the case “if it is in the interests of justice.”

28 U.S.C. § 1631. However, as Plaintiff’s claims lack merit, it is not in the interests of justice

that they be transferred. And, either way, there is no remedy at this Court.

        Second, Plaintiff argues that he only seeks “injunctive relief of restoration to his position

with pay.” Pl.’s Cross Mot. for S.J., ECF No. 19, at 7-8. This misunderstands injunctive relief.

As Plaintiff makes clear, he seeks retroactive “payment of salary as a matter of administrative

course,” id. at 8, which is actually a claim under the Back Pay Act. See 5 U.S.C. § 5596 et seq.

        Finally, and “alternatively,” Plaintiff purports to dismiss any claim above $10,000. Pl.’s

Cross Mot. for S.J., ECF No. 19, at 8. This is doubly flawed. First, because Plaintiff initially

seeks a transfer, there is no alternative argument to preserve jurisdiction by reducing the claim.

Second, and again, a request in an opposition to a motion to dismiss does not qualify as a Rule




                                                   18
        Case 1:20-cv-00223-JEB Document 23 Filed 05/29/20 Page 19 of 19




15(a) motion in this Circuit. See deLeon, 2020 U.S. Dist. LEXIS 5908 at *11 (citing

Confederate Mem’l Ass’n v. Hines, 995 F.2d 296, 299 (D.C. Cir. 1993)).

                                        CONCLUSION

       For the reasons set forth, this Court should dismiss Plaintiff’s complaint against

Chairman Cody with prejudice.

Dated: May 29, 2020                          Respectfully submitted,


                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney

                                             DANIEL F. VAN HORN, D.C. Bar # 924092
                                             Chief, Civil Division

                                        By: /s/ John Moustakas
                                            John Moustakas, D.C. Bar #442076
                                            Assistant U.S. Attorney
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2518
                                            john.moustakas@usdoj.gov

                                             Counsel for Chairman Richard Cody

                                             Stefan R. Wolfe
                                             General Counsel

                                             Cody Cheek
                                             Attorney
                                             National Commission on Military Aviation Safety
                                             2900 Crystal Drive
                                             Arlington, VA 22202

                                             Of Counsel




                                                19
